Citation Nr: 0509201	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  93-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for depression secondary to myofascial pain.

2.  Entitlement to service connection for cardiovascular 
disability, to include hypertension.

3.  Entitlement to service connection for disability (other 
than cardiovascular disease) exhibited by dizziness with 
insomnia.

4.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 17, 1970, 
to April 21, 1970.

This matter arises from a May 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to a total 
disability evaluation based on individual unemployability.

This appeal further stems from July 2002 rating action that 
assigned a 30 percent disability evaluation for depression, 
following a July 2002 Board decision that granted service 
connection for the same.  The veteran appealed the assigned 
rating.  The veteran also appeals a September 2002 rating 
action that denied service connection for cardiovascular 
disability, to include hypertension, and service connection 
for dizziness with insomnia.  

A videoconference was held in August 2000 between the veteran 
sitting at the local RO and the undersigned veterans law 
judge sitting in Washington, DC.  A transcript of the hearing 
is associated with the claims folder.

The Board notes that this appeal initially included the issue 
of entitlement to service connection for gastrointestinal 
disability, to include hiatal hernia and gastroesophageal 
reflux disease, and service connection for high cholesterol.  
The Board denied the claim of entitlement to service 
connection for high cholesterol in its June 2004 decision.  
Service connection for gastroesophageal reflux disease was 
granted by the RO in November 2004.  As such, those issues 
are no longer the subject of appellate consideration.

The Board last remanded this matter in June 2004 for the 
purpose of obtaining additional evidence.  The file has been 
returned to the Board for appellate consideration.

In its June 2004 decision, the Board observed that the 
veteran raised a claim of entitlement to an effective date 
earlier than August 21, 1998, for the grant of service 
connection for depression as secondary to myofascial pain 
syndrome.  His contention is set out in a statement received 
in September 2002.  The RO has yet to consider the issue.  As 
such, the Board once again refers the issue of entitlement to 
an effective date earlier than August 21, 1998, for the grant 
of service connection for depression as secondary to 
myofascial pain syndrome to the RO for appropriate action.  

The issues of entitlement to service connection for 
cardiovascular disability, to include hypertension, and 
entitlement to a total disability evaluation based on 
individual unemployability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The evidence of record shows that the veteran's 
depression secondary to myofascial pain syndrome is currently 
asymptomatic, and that any psychiatric symptoms he currently 
experiences are not related to his service-connected 
psychiatric disability; and, at no time during the course of 
this appeal, is there evidence that the veteran's depression 
secondary to myofascial pain syndrome resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation; difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  The medical evidence of record does not demonstrate that 
the veteran has a disability (other than cardiovascular 
disease) exhibited by dizziness or insomnia that is related 
to service or his service-connected myofascial pain syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
depression secondary to myofascial pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9434 (2004).

2.  A disability (other than cardiovascular disease) 
exhibited by dizziness with insomnia is not related to 
service or proximately due to or the result of the veteran's 
service-connected myofascial pain syndrome, depression, or 
any medication used to treat those disabilities.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in July 2002, the RO advised the veteran of 
the essential elements of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough 


information so that VA could request any relevant records.  A 
similar letter was mailed to the veteran in November 2003 
with respect to his increased evaluation claim.  The veteran 
was also advised of the evidence received and was requested 
to provide authorization for the release of any additional 
private medical records.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The July 2002 rating decision, September 2002 rating 
decision, January 2003 statement of the case (SOC), December 
2003 Supplemental Statement of the Case (SSOC), March 2004 
SOC, and November 2004 SSOC collectively notified the veteran 
of the relevant laws and regulations and essentially advised 
him of the evidence necessary to substantiate his claim.  The 
January 2003 specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Medical records from the Gainesville VA Medical Center (VAMC) 
have been obtained.  Records from the Social Security 
Administration have been associated with the claims file as 
well.  The veteran has not identified any outstanding medical 
records that would be pertinent to the claim on appeal.  The 
veteran was most recently afforded a VA psychiatric 
examination in August 2004 for the purpose of determining the 
nature and severity of his service-connected depression 
secondary to myofascial pain as well as the etiology of his 
complaints of insomnia.  He was also afforded a VA 
neurological examination in September 2004 to determine the 
etiology his problem with dizziness.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  



Analysis

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's depression secondary to myofascial pain is 
currently rated as 30 percent disabling under the criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 9434 (2004).  A 30 
percent is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

The highest, or 100 percent scheduler evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2004).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

In August 1998, the veteran filed a claim for service 
connection for emotional problems associated with his chronic 
low back pain.  

Medical records from the Gainesville VAMC have been reviewed.  
Dated between October 1997 and April 2004, the records 
document the veteran's treatment for multiple health problems 
including, but not limited to, coronary artery disease, 
chronic low back pain, gastroesophageal reflux disease, 
depression, and substance abuse.  The veteran was seen in May 
1999 due to complaints of depression.  He was dressed neatly 
and clean.  He was angry but not threatening.  He was 
oriented in all spheres.  The diagnosis was dysthymia and 
myofascial pain syndrome.  

A February 2000 treatment note indicated that the veteran 
continued to complaints of problems with his "nerves."  He 
admitted to continuous use of alcohol and marijuana.  He was 
well dressed and groomed.  He was non-spontaneous and 
answered questions reluctantly.  His affect was restricted.  
He denied suicidal or homicidal ideation.  The diagnosis was 
dysthymia versus substance abuse mood disorder.  

In August 2001, the veteran was diagnosed as having 
depressive disorder, not otherwise specified, versus 
substance induced mood disorder.  He was noted to a long 
history of poly-substance abuse.  At that time, the veteran's 
affect was constricted.  His mood was described as "moody."  
He was oriented in all spheres.  Abstraction ability appeared 
concrete.  His behavior indicated that his judgment was poor.  
The examiner assigned the veteran a score of 55 on the GAF 
Scale.

The Board has also considered the reports of VA psychiatric 
examinations conducted in November 1999, May 2000, January 
2001, and August 2004.  At his November 1999 examination, the 
veteran was fairly dressed and groomed.  His speech had a 
normal rate, tone, and volume.  There was no psychomotor 
agitation or retardation.  He described his mood "bad."  
His affect was restricted.  His though process was linear.  
He denied suicidal and homicidal ideation, delusions, or 
auditory or visual hallucinations.  Insight and judgment were 
deemed poor.  He was very concrete on abstractions.  The 
diagnosis was substance-induced mood disorder.  The veteran 
was assigned a GAF score of 50, which was noted to be due to 
his substance-induced mood disorder.  The examiner noted that 
the veteran had been uncooperative during the examination.

The report of the May 2000 VA examination indicated that the 
veteran was fairly dressed and poorly groomed.  His speech 
was soft.  He maintained good eye contact.  There was no 
psychomotor agitation or retardation.  His affect was very 
dysphoric.  His though process was linear.  He denied 
suicidal and homicidal ideation, delusions, or auditory or 
visual hallucinations.  The diagnosis was alcohol dependence, 
cocaine and marijuana abuse, and substance-induced mood 
disorder.  The veteran was assigned a score of 50 on the GAF 
scale.  The examiner noted that the veteran's problem with 
poly-substance abuse was not related or aggravated by his 
myofascial pain syndrome.


At his January 2001 examination, the veteran appeared very 
poorly dressed, dirty, and unkempt.  His affect was rather 
constricted with an air of irritability.  Eye contact was 
very poor with a very suspicious look.  His voice was low 
tone but audible.  He was oriented in all spheres.  He had a 
good fund of knowledge.  No thought disorders were detected.  
Insight and judgment were intact.  He denied homicidal 
thoughts or plans.  The diagnosis was poly-substance abuse 
major depressive disorder.  A GAF score of 50 was assigned.  
An addendum dated in February 2001 indicated that the 
veteran's problems with depression were likely aggravated by 
his service-connected myofascial pain.

At his August 2004 examination, the veteran complained that 
his service-connected depression was causing symptoms of 
insomnia, irritability, decreased energy, decreased appetite, 
and decreased sex drive.  He appeared quite dirty and 
disheveled.  He was unpleasant and uncooperative.  His eye 
contact was poor.  His affect was depressed and hostile.  
There was a poverty of content to his thought process.  His 
thought content was appropriate.  He endorsed some paranoia 
and auditory hallucinations.  He denied suicidal ideation.  
Cognitive tests were performed.

The veteran was diagnosed as having alcohol dependence, 
cannabis dependence, cocaine dependence, alcohol-induced mood 
disorder with depressive traits, cocaine-induced mood 
disorder with depressive traits, and psychotic disorder, not 
otherwise specified.  A GAF score of 40 was assigned, which 
was noted to mean that there was some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  The examiner opined that the veteran's 
symptoms were not related to his service-connected 
disability.  Rather, he said the veteran's symptoms of 
depression were "100% related to his pre-service dysthymia 
and current abuse of drugs and alcohol."  He stated the 
veteran's pre-service dysthymia, substance abuse, and 
substance abuse induced depressive symptoms adversely 
affected his ability to work and relate with others.


Based on the above evidence, the Board finds that a rating in 
excess of 30 percent for the veteran's service-connected 
depression secondary to myofascial pain is not warranted.  
The August 2004 VA examination report clearly stated that the 
psychiatric symptoms experienced by the veteran are not 
caused by his service-connected psychiatric disability.  
Rather, the examiner stated unequivocally that the problems 
the veteran has with unemployment, poor social relationships, 
insomnia, irritability, and decreased energy were the result 
of several non-service connected psychiatric disabilities - a 
dysthymic disorder that pre-existed service and substance 
induced depression.  In others words, the examiner 
essentially determined that the veteran's service-connected 
depression secondary to myofascial pain was asymptomatic.  
Earlier examinations referred to psychiatric symptomatology 
that resulted in "serious" impairment, but they did not 
clarify what symptoms were attributed to the veteran's 
service connected disability as opposed to other problems 
including substance and alcohol abuse.  For this reason, the 
August 2004 VA examination report is the most probative 
evidence of record.

Further review of the claims folder fails to show that a 
rating in excess of 30 percent for the veteran's depression 
secondary to myofascial pain has ever been warranted during 
the entire appeals period.  See Fenderson.  There is no 
evidence showing that the symptoms of the veteran's service 
connected depression secondary to myofascial pain more 
closely approximate the criteria for the next higher rating, 
of 50 percent.  The veteran's service connected psychiatric 
disability has not resulted in flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and/or difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board recognizes that some of these criteria were 
demonstrated on examination.  The veteran's service connected 
depression was never linked to these symptoms.  Rather, the 
reports of the VA examinations routinely attributed the 
veteran's symptoms of depression to his problem with 
substance abuse.  The veteran's non-service-connected 
substance-induced mood disorder was the only disability 
diagnosed at the November 1999 and May 2000 VA examinations.

In sum, the symptoms of the veteran's service connected 
depressive disorder, as described by the medical evidence, 
more closely approximate the criteria for a 30 percent 
evaluation, and the veteran's depression secondary to 
myofascial pain does not warrant a higher rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2004).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
depression secondary to myofascial pain.  There is also no 
objective evidence that depression secondary to myofascial 
pain, in and of itself, causes marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.



Service Connection

The veteran asserts that he currently suffers from a 
disability manifested by dizziness with insomnia.  He does 
not claim and the record does not show that pertinent 
disability had its onset or is otherwise related to his 
period of active duty service.  See 38 U.S.C.A. §§ 1110, 1131 
(2004).  Rather, he contends that this disability was caused 
and/or aggravated by his service connected myofascial pain 
syndrome, depression, or the medications he takes to treat 
those conditions.

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002).  In 
addition, service connection may be granted for disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  Service 
connection may also be established when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Following review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence 
demonstrates that veteran does not have a disability (other 
than cardiovascular disease) exhibited by dizziness.  At a 
September 2004 VA neurological examination, it was noted that 
when the veteran was requested to lie down and to sit up, he 
reported episodes of vertiginous symptoms that lasted 
approximately 20 seconds.  No nystagmus was observed during 
the events.  The veteran did not report that he was 
particularly lightheaded.  The examiner diagnosed the veteran 
as having symptoms of benign positional vertigo where he gets 
vertiginous symptoms when changing positions.  VA and private 
treatment reports similarly only note the veteran to have a 
history of vertigo without attributing the vertigo symptoms 
to a diagnosed disability.

The vertiginous symptoms have not been attributed to a 
current disability.  The Court has clearly held that service 
connection may not be granted for a diagnosis of a disability 
by history or for symptoms unaccompanied by a current 
diagnosis.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Here, although the veteran is noted to experience symptoms of 
benign positional vertigo and have a history of vertigo, 
there is no evidence of a chronic disability, to include 
chronic vestibular disorder, for which service connection may 
be granted.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (service connection may not be granted unless a 
current disability exists).  Moreover, there is no evidence 
in the record that the veteran's symptoms of benign 
positional vertigo are caused by any service-connected 
disability or medication used to treat a service connected 
disability.  While the veteran contends that he suffers from 
a disability manifested by dizziness that was caused or 
aggravated by his myofascial pain syndrome, depression, 
and/or the medications he takes to treat those conditions, 
his lay testimony alone is not competent evidence to support 
a finding on a medical question requiring special experience 
or special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

With respect to the veteran's complaints of insomnia, the 
Board notes that this symptom was reported at the veteran's 
August 2004 VA psychiatric examination.  The veteran's 
complaints of insomnia, however, cannot be attributed to his 
service connected psychiatric disorder, low back disability, 
or any medication used to treat the same.  As discussed 
above, the August 2004 VA examination report clearly stated 
that the veteran's psychiatric symptoms are not caused by his 
service-connected psychiatric disability but instead are the 
result of a dysthymic disorder that pre-existed service and 
substance induced depression.  The report contained no 
findings that distinguished the veteran's complaints/symptoms 
of insomnia from his other symptoms.  Similarly, a review of 
the evidence of record fails to establish that the veteran's 
complaints of insomnia are the result of any service 
connected disability or medications used to treat the same.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a disability (other than cardiovascular disease) 
exhibited by dizziness with insomnia and that, therefore, the 
provisions of § 5107(b) are not applicable.  



ORDER

Entitlement to a disability evaluation in excess of 30 
percent for depression secondary to myofascial pain is 
denied.

Entitlement to service connection for disability (other than 
cardiovascular disease) exhibited by dizziness with insomnia 
is denied.




REMAND

As part its June 2004 remand, the Board asked that the 
veteran be afforded a VA examination to determine whether his 
complaints of cardiovascular disability were etiologically 
related his service connected low back disability, 
depression, or medications to treat his service connected 
disabilities.  See 38 C.F.R. § 3.310 and Allen v Brown, 7 
Vet. App. 439 (1995).  A VA examination conducted in August 
2004 indicated that the veteran suffered from coronary artery 
disease.  However, no opinion was given as to whether the 
veteran's coronary artery disease was caused or aggravated by 
any service connected disability or the medications used to 
treat the disabilities.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on a veteran, as a mater 
of law, the right to compliance with the remand orders, and 
that the Secretary of Veterans Affairs has a concomitant duty 
to ensure compliance with the terms of the remand.  The Court 
also held that the Board errs in failing to ensure compliance 
with remand orders of the Board or the Court.  Id.  Because 
the examination reports did not adequately address the 
questions asked by the Board in its June 2004 remand, the 
case must be again remanded.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to total 
disability evaluation based on individual unemployability 
requires consideration of the effect on employability of all 
service-connected disabilities.  The determination regarding 
the remanded issue of entitlement to service connection for 
cardiovascular disability, to include hypertension, and 
disability exhibited by dizziness with insomnia could have a 
significant impact on the outcome of the veteran's total 
disability evaluation based on individual unemployability 
claim.  The Board therefore finds these issues to be 
inextricably intertwined.  Thus, adjudication of the total 
disability evaluation based on individual unemployability 
claim will be held in abeyance pending further development of 
the veteran's service connection claims.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Gainesville VAMC since April 2004.

2.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
extent and etiology of any currently 
present disability of the cardiovascular 
system.  The claims folders, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner(s) prior 
to completion of the examination report, 
and the examination report must reflect 
that the claims folders was reviewed.  
Any indicated studies should be 
performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion as to 
whether any current disability of the 
cardiovascular system is more likely, 
less likely or as likely as not was 
caused or chronically worsened by his 
service-connected low back disability, 
service connected depression, and/or 
medications to treat the same.  If 
chronically worsened, the examiner must 
specify what measurable increase in 
disability is attributable to service-
connected disabilities or treatment.  The 
rationale for all opinions expressed must 
also be provided.

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the November 2004 
Supplement Statement of the Case, and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


